                       Case 1:18-cv-01866-PGG Document 95 Filed 10/03/19 Page 1 of 1




                                                THE CITY OF NEW YORK
GEORGIA PESTANA                               LAW DEPARTMENT                                         OMAR J. SIDDIQI
Acting Corporation Counsel                           100 CHURCH STREET                                     Senior Counsel
                                                     NEW YORK, NY 10007                              Tel.: (212) 356-2345
                                                                                                      Fax: (212) 356-3509
                                                                                                    osiddiqi@law.nyc.gov

                                                                                 October 3, 2019

          VIA ECF
          Honorable Paul G. Gardephe
          United States District Judge
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, New York 10007

                    Re:      Jason Vale v. City of New York, et al.
                             18 Civ. 1866 (PGG)

          Your Honor:

                         I am a Senior Counsel in the Office of Zachary W. Carter, Corporation Counsel of
          the City of New York, and the attorney assigned to represent the City Defendants in the above-
          referenced matter. The parties write jointly to respectfully request that Your Honor refer this
          matter to Magistrate Judge Parker for the purpose of settlement. The parties believe that a
          settlement conference would be useful at this juncture. To that end, the parties now respectfully
          request that the Court refer this matter to her for settlement so that a settlement conference can
          be scheduled in this case.

                             .

                             Thank you for your consideration herein.

                                                                          Respectfully submitted,

                                                                                 /s/

                                                                          Omar J. Siddiqi
                                                                          Senior Counsel
